
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.2

As Adopted by the Board of Directors
On December 16, 2002

ACTIVISION, INC.
2002 STUDIO EMPLOYEE RETENTION INCENTIVE PLAN


        ACTIVISION, INC., a corporation formed under the laws of the State of
Delaware (the "Company"), hereby establishes and adopts the following 2002
Studio Employee Retention Incentive Plan (the "Plan").

RECITALS

        WHEREAS, the Company desires to encourage high levels of performance by
those employees and contractors working for the Company's studios who are key to
the success of the Company and to encourage such employees and contractors
working for the Company's studios to remain as employees of the Company and its
subsidiaries by increasing their proprietary interest in the Company's growth
and success.

        WHEREAS, to attain these ends, the Company has formulated the Plan
embodied herein to authorize the granting of incentive awards through grants of
share options ("Options") or grants of Restricted Share Awards (hereafter
defined) made under the Plan to those persons (each such person, a
"Participant") whose judgment, initiative and efforts are or have been or will
be responsible for the success of the Company.

        NOW, THEREFORE, the Company hereby constitutes, establishes and adopts
the following Plan and agrees to the following provisions:

ARTICLE 1.
PURPOSE OF THE PLAN

        1.1.  Purpose. The purpose of the Plan is to assist the Company and its
subsidiaries in retaining selected key employees and contractors working for the
Company's studios whose judgment, initiative and efforts are responsible for the
success of the Company and its subsidiaries and to help the Company and its
subsidiaries secure and retain the services of such individuals. Options granted
under the Plan will be nonqualified share options." For purposes of the Plan,
the term "subsidiary" shall mean "subsidiary corporation," as such term is
defined in Section 424(f) of the Code, and "affiliate" shall have the meaning
set forth in Rule 12b-2 of the Securities Exchange Act of 1934, as amended (the
"Exchange Act"). For purposes of the Plan, the term "Award" shall mean a grant
of an Option or a grant of a Restricted Share Award made under the terms of the
Plan.

ARTICLE 2.
SHARES SUBJECT TO AWARDS

        2.1.  Number of Shares. Subject to the adjustment provisions of
Section 6.9 hereof, the aggregate number of Company shares of common stock, par
value $.000001 per share ("Shares") which may be issued under Awards under the
Plan, whether pursuant to Options or Restricted Share Awards shall not exceed
800,000. No Options to purchase fractional Shares shall be granted or issued
under the Plan. For purposes of this Section 2.1, the Shares that shall be
counted toward such limitation shall include all Shares:

        (1)  issued or issuable pursuant to Options that have been or may be
exercised; and

        (2)  issued as, or subject to issuance as a Restricted Share Award.

        2.2.  Shares Subject to Terminated Awards. The Shares covered by any
unexercised portions of terminated Options granted under Article 4 and Shares
subject to any Awards which are otherwise surrendered by the Participant without
receiving any payment or other benefit with respect thereto may again be subject
to new Awards under the Plan. In the event the purchase price of an Option is
paid in

--------------------------------------------------------------------------------

whole or in part through the delivery of Shares, the number of Shares issuable
in connection with the exercise of the Option shall not again be available for
the grant of Awards under the Plan.

        2.3.  Character of Shares. Shares delivered under the Plan may be
authorized and unissued Shares or Shares acquired by the Company, or both.

ARTICLE 3.
ELIGIBILITY AND ADMINISTRATION

        3.1.  Awards to Studio Employees. Participants who receive (i) Options
under Article 4 hereof ("Optionees"), and (ii) Restricted Share Awards under
Article 5 shall consist of such key studio employees of the Company or any of
its subsidiaries or affiliates as the Committee (as defined in Section 3.2
below) shall select from time to time. Executive officers and Directors (as
defined in Section 3.2 below) of the Company shall not be eligible to receive
Awards under the Plan. The Committee's designation of an Optionee or Participant
in any year shall not require the Committee to designate such person to receive
Awards or grants in any other year. The designation of an Optionee or
Participant to receive Awards or grants under one portion of the Plan shall not
require the Committee to include such Optionee or Participant under other
portions of the Plan.

        3.2.  Administration. (a) The Plan shall be administered by a committee
(the "Committee") consisting of not fewer than two Directors of the Company (the
directors of the Company being hereinafter referred to as the "Directors"), as
designated by the Directors. The Directors may remove from, add members to, or
fill vacancies in the Committee. Unless otherwise determined by the Directors,
each member of the Committee will be a "non-employee director" within the
meaning of Rule 16b-3 (or any successor rule) of the Exchange Act and an
"outside director" within the meaning of Section 162(m)(4)(C)(i) of the Internal
Review Code of 1986, as amended (the "Code") and the regulations thereunder.

        (b)  The Committee is authorized, subject to the provisions of the Plan,
to establish such rules and regulations as it may deem appropriate for the
conduct of meetings and proper administration of the Plan. All actions of the
Committee shall be taken by majority vote of its members.

        (c)  Subject to the provisions of the Plan, the Committee shall have
authority, in its sole discretion, to grant Awards under the Plan, to interpret
the provisions of the Plan and, subject to the requirements of applicable law,
including Rule 16b-3 of the Exchange Act, to prescribe, amend, and rescind rules
and regulations relating to the Plan or any Award thereunder as it may deem
necessary or advisable. The Committee shall have no authority to reduce the
exercise price of any Options granted under the Plan (except in connection with
adjustments pursuant to Section 6.9 below). All decisions made by the Committee
pursuant to the provisions of the Plan shall be final, conclusive and binding on
all persons, including the Company, its shareholders, Directors and employees,
and other Plan participants.

ARTICLE 4.
OPTIONS

        4.1.  Grant of Options. The Committee shall determine, within the
limitations of the Plan, those key studio employees of the Company and its
subsidiaries and affiliates to whom Options are to be granted under the Plan and
the number of Shares that may be purchased under each such Option and the option
price.

        4.2.  Share Option Agreements; etc. All Options granted pursuant to this
Article 4 shall be (a) authorized by the Committee and (b) evidenced in writing
by share option agreements ("Share Option Agreements") in such form and
containing such terms and conditions as the Committee shall determine that are
not inconsistent with the provisions of the Plan. Granting of an Option pursuant
to

2

--------------------------------------------------------------------------------


the Plan shall impose no obligation on the recipient to exercise such Option.
Any individual who is granted an Option pursuant to this Article 4 may hold more
than one Option granted pursuant to such Article at the same time.

        4.3.  Option Price. The option exercise price per share of each Share
purchasable under any "nonqualified share option" that is granted pursuant to
this Article 4 shall be determined by the Committee at the time of the grant of
such Option, but shall not be less than 85% of the Fair Market Value of such
Share on the date of the grant of such Option.

        4.4.  Other Provisions. Options granted pursuant to this Article 4 shall
be made in accordance with the terms and provisions of Article 6 hereof and any
other applicable terms and provisions of the Plan.

ARTICLE 5.
RESTRICTED SHARE AWARDS

        5.1.  Restricted Share Awards. (a) Grant. A grant of Shares made
pursuant to this Article 5 is referred to as a "Restricted Share Award." The
Committee may grant to any Participant an amount of Shares in such manner, and
subject to such terms and conditions relating to vesting, forfeitability and
restrictions on delivery and transfer (whether based on performance standards,
periods of service or otherwise) as the Committee shall establish (such Shares,
"Restricted Shares"). The terms of any Restricted Share Award granted under this
Plan shall be set forth in a written agreement (a "Restricted Share Agreement")
which shall contain provisions determined by the Committee and not inconsistent
with this Plan. The provisions of Restricted Share Awards need not be the same
for each Participant receiving such Awards.

        (b)  Issuance of Restricted Shares. As soon as practicable after the
date of grant of a Restricted Share Award by the Committee, the Company shall
cause to be transferred on the books of the Company, Shares registered in the
name of the Company, as nominee for the Participant, evidencing the Restricted
Shares covered by the Award; provided, however, such Shares shall be subject to
forfeiture to the Company retroactive to the date of grant, if a Restricted
Share Agreement delivered to the Participant by the Company with respect to the
Restricted Shares covered by the Award is not duly executed by the Participant
and timely returned to the Company. All Restricted Shares covered by Awards
under this Article 5 shall be subject to the restrictions, terms and conditions
contained in the Plan and the Restricted Share Agreement entered into by and
between the Company and the Participant. Until the lapse or release of all
restrictions applicable to an Award of Restricted Shares, the share certificates
representing such Restricted Shares shall be held in custody by the Company or
its designee.

        (c)  Shareholder Rights. Beginning on the date of grant of the
Restricted Share Award and subject to execution of the Restricted Share
Agreement as provided in Sections 5.1(a) and (b), the Participant shall become a
shareholder of the Company with respect to all Shares subject to the Restricted
Share Agreement and shall have all of the rights of a shareholder, including,
but not limited to, the right to vote such Shares and the right to receive
distributions made with respect to such Shares; provided, however, that any
Shares or any other property (other than cash) distributed as a dividend or
otherwise with respect to any Restricted Shares as to which the restrictions
have not yet lapsed shall be subject to the same restrictions as such Restricted
Shares and shall be represented by book entry and held as prescribed in
Section 5.1(b).

        (d)  Restriction on Transferability. None of the Restricted Shares may
be assigned or transferred (other than by will or the laws of descent and
distribution), pledged or sold prior to lapse or release of the restrictions
applicable thereto.

        (e)  Delivery of Shares Upon Release of Restrictions. Upon expiration or
earlier termination of the forfeiture period without a forfeiture and the
satisfaction of or release from any other

3

--------------------------------------------------------------------------------




conditions prescribed by the Committee, the restrictions applicable to the
Restricted Shares shall lapse. As promptly as administratively feasible
thereafter, subject to the requirements of Section 7.1, the Company shall
deliver to the Participant or, in case of the Participant's death, to the
Participant's beneficiary, one or more stock certificates for the appropriate
number of Shares, free of all such restrictions, except for any restrictions
that may be imposed by law.

        5.2.  Terms of Restricted Shares. (a) Forfeiture of Restricted Shares.
Subject to Section 5.2(b), all Restricted Shares shall be forfeited and returned
to the Company and all rights of the Participant with respect to such Restricted
Shares shall terminate unless the Participant continues in the service of the
Company as an employee until the expiration of the forfeiture period for such
Restricted Shares and satisfies any and all other conditions set forth in the
Restricted Share Agreement. The Committee in its sole discretion, shall
determine the forfeiture period (which may, but need not, lapse in installments)
and any other terms and conditions applicable with respect to any Restricted
Share Award and the Committee has the discretion to modify the terms and
conditions of a Restricted Share award as long as the rights of the Participant
are not impaired.

        (b)  Waiver of Forfeiture Period. Notwithstanding anything contained in
this Article 5 to the contrary, the Committee may, in its sole discretion, waive
the forfeiture period and any other conditions set forth in any Restricted Share
Agreement under appropriate circumstances (including the death, disability or
retirement of the Participant or a material change in circumstances arising
after the date of an Award) and subject to such terms and conditions (including
forfeiture of a proportionate number of the Restricted Shares) as the Committee
shall deem appropriate.

ARTICLE 6.
GENERALLY APPLICABLE PROVISIONS

        6.1.  Option Period. The period for which an Option is exercisable shall
be set by the Committee. After the Option is granted, the option period may not
be reduced, subject to expiration due to termination of employment or otherwise.

        6.2.  Fair Market Value. The "Fair Market Value" of a Share shall be
determined in good faith by the Committee in its sole discretion from time to
time. In no case shall Fair Market Value be less than the par value of a Share.
An Option shall be considered granted on the date the Committee acts to grant
the Option or such later date as the Committee shall specify.

        6.3.  Exercise of Options. Vested Options granted under the Plan shall
be exercised by the Optionee or by a Permitted Assignee thereof (or by his or
her executors, administrators, guardian or legal representative, as provided in
Sections 6.6 and 6.7 hereof) as to all or part of the Shares covered thereby, by
the giving of written notice of exercise to the Company, specifying the number
of Shares to be purchased, accompanied by payment of the full purchase price for
the Shares being purchased. Full payment of such purchase price shall be made at
the time of exercise and shall be made (i) in cash or by certified check or bank
check or wire transfer of immediately available funds, (ii) with the consent of
the Committee, by delivery of a promissory note in favor of the Company upon
such terms and conditions as determined by the Committee, (iii) with the consent
of Committee, by tendering previously acquired Shares (valued at its Fair Market
Value, as determined by the Committee as of the date of tender) that have been
owned for a period of at least six months (or such other period to avoid
accounting charges against the Company's earnings), (iv) if Shares are traded on
a national securities exchange, the Nasdaq Stock Market, Inc. or quoted on a
national quotation system sponsored by the National Association of Securities
Dealers, Inc. and the Committee authorizes this method of exercise, through the
delivery of irrevocable instructions to a broker approved by the Committee to
deliver promptly to the Company an amount equal to the purchase price, or
(v) with the consent of the Committee, any combination of (i), (ii), (iii) and
(iv). In connection with a tender of previously acquired Shares pursuant to
clause (iii) above, the Committee, in its sole discretion, may permit the

4

--------------------------------------------------------------------------------

Optionee to constructively exchange Shares already owned by the Optionee in lieu
of actually tendering such Shares to the Company, provided that adequate
documentation concerning the ownership of the Shares to be constructively
tendered is furnished in form satisfactory to the Committee. The notice of
exercise, accompanied by such payment, shall be delivered to the Company at its
principal business office or such other office as the Committee may from time to
time direct, and shall be in such form, containing such further provisions
consistent with the provisions of the Plan, as the Committee may from time to
time prescribe. In no event may any Option granted hereunder be exercised for a
fraction of a Share. The Company shall, subject to Section 6.4 herein, effect
the transfer of Shares purchased pursuant to an Option as soon as practicable,
and, within a reasonable time thereafter, such transfer shall be evidenced on
the books of the Company. No person exercising an Option shall have any of the
rights of a holder of Shares subject to an Option until certificates for such
Shares shall have been issued following the exercise of such Option. No
adjustment shall be made for cash dividends or other rights for which the record
date is prior to the date of such issuance.

        6.4.  Transferability. "Non-qualified share options" are transferable
with the consent of the Committee by the Optionee, to any one or more of the
following persons (each, a "Permitted Assignee"): (i) the spouse, parent, issue,
spouse of issue, or issue of spouse ("issue" shall include all descendants
whether natural or adopted) of such Optionee; (ii) a trust for the benefit of
one or more of those persons described in clause (i) above or for the benefit of
such Optionee; (iii) an entity in which the Optionee or any Permitted Assignee
thereof is a beneficial owner; or (iv) in the case of a transfer by an Optionee
who is a non-employee director, another non-employee director of the Company;
provided that such Permitted Assignee shall be bound by and subject to all of
the terms and conditions of this Plan and the Share Option Agreement relating to
the transferred Option and shall execute an agreement satisfactory to the
Company evidencing such obligations; and provided further that such Optionee
shall remain bound by the terms and conditions of this Plan. The Company shall
cooperate with any Permitted Assignee and the Company's transfer agent in
effectuating any transfer permitted under this Section 6.4.

        6.5.  Termination of Employment. Unless the Committee determines
otherwise, in the event of the termination of employment of an Optionee or the
termination or separation from service of an advisor or consultant for any
reason (other than death or disability as provided below), any Option(s) held by
such Optionee (or Permitted Assignee) under this Plan and not previously
exercised or expired shall be deemed cancelled and terminated on the day of such
termination or separation, provided, however, that in no instance may the term
of the Option, if extended by the Committee, exceed the maximum term established
pursuant to Section 6.1 above.

        6.6.  Death. In the event an Optionee dies while employed by the Company
or any of its subsidiaries or affiliates or during his term as an employee of
the Company or any of its subsidiaries or affiliates, as the case may be, any
Option(s) held by such Optionee (or his Permitted Assignee) and not previously
expired or exercised shall, to the extent exercisable on the date of death, be
exercisable by the estate of such Optionee or by any person who acquired such
Option by bequest or inheritance, or by the Permitted Assignee at any time
within one year after the death of the Optionee, unless earlier terminated
pursuant to its terms, provided, however, that if the term of such Option would
expire by its terms within six months after the Optionee's death, the term of
such Option shall be extended until six months after the Optionee's death,
provided further, however, that in no instance may the term of the Option, as so
extended, exceed the maximum term established pursuant to Section 6.1 above.

        6.7.  Disability. In the event of the termination of employment of an
Optionee or the separation from service of an employee of the Company, due to
total disability, the Optionee, or his guardian or legal representative, or a
Permitted Assignee shall have the unqualified right to exercise any Option(s)
that have not expired or been previously exercised and that the Optionee was
eligible to exercise as of the first date of total disability (as determined by
the Committee), at any time within one year after such termination or
separation, unless earlier terminated pursuant to its terms, provided, however,
that

5

--------------------------------------------------------------------------------


if the term of such Option would expire by its terms within six months after
such termination or separation, the term of such Option shall be extended until
six months after such termination or separation, provided further, however, that
in no instance may the term of the Option, as so extended, exceed the maximum
term established pursuant to Section 6.1 above. The term "total disability"
shall, for purposes of this Plan, be defined in the same manner as such term is
defined in Section 22(e)(3) of the Code.

        6.8.  Amendment and Modification of the Plan. The Committee may, from
time to time, alter, amend, suspend or terminate the Plan as it shall deem
advisable, subject to any requirement for shareholder approval imposed by
applicable law or any rule of any stock exchange or quotation system on which
Shares are listed or quoted; provided that no amendments to, or termination of,
the Plan shall in any way impair the rights of an Optionee or a Participant (or
a Permitted Assignee thereof) under any Award previously granted without such
Optionee's or Participant's consent.

        6.9.  Adjustments. In the event that the Committee shall determine that
any dividend or other distribution (whether in the form of cash, Shares, other
securities, or other property), recapitalization, stock split, reverse stock
split, reorganization, merger, consolidation, split-up, spin-off, combination,
repurchase, or exchange of Shares or other securities, the issuance of warrants
or other rights to purchase Shares or other securities, or other similar
corporate transaction or event affects the Shares with respect to which Awards
have been or may be issued under the Plan, such that an adjustment is determined
in good faith by the Committee to be appropriate in order to prevent dilution or
enlargement of the benefits or potential benefits intended to be made available
under the Plan, then the Committee shall, in such manner as the Committee may
deem equitable, adjust any or all of (i) the number and type of Shares that
thereafter may be made the subject of Awards, (ii) the number and type of Shares
subject to outstanding Awards, and (iii) the grant or exercise price with
respect to any Award, or, if deemed appropriate, make provision for a cash
payment to the holder of any outstanding Award provided that the number of
Shares subject to any Award denominated in Shares shall always be a whole
number. In the event of any reorganization, merger, consolidation, split-up,
spin-off, or other business combination involving the Company (collectively, a
"Reorganization"), the Committee or the Board of Directors of the Company may
cause any Award outstanding as of the effective date of the Reorganization to be
cancelled in consideration of a cash payment or alternate Award (whether from
the Company or another entity that is a party to the Reorganization) or a
combination thereof made to the holder of such cancelled Award substantially
equivalent in value to the fair market value of such cancelled Award. The
determination of fair market value shall be made by the Committee or the Board
of Directors, as the case may be, in their sole discretion.

        6.10.  Change of Control. The terms of any Award may provide in the
Share Option Agreement, Restricted Share Agreement, or other document evidencing
the Award, that upon a "Change of Control" of the Company (as that term may be
defined therein), (i) Options immediately vest and become fully exercisable,
(ii) restrictions on Restricted Shares lapse and the shares become fully vested,
and (iii) such other additional benefits as the Committee deems appropriate
shall apply, subject in each case to any terms and conditions contained in the
applicable document evidencing such Award. For purposes of this Plan, a "Change
of Control" shall mean an event described in the applicable document evidencing
the Award or such other event as determined in the sole discretion of the Board
of Directors of the Company. The Committee, in its discretion, may determine
that, upon the occurrence of a Change of Control of the Company, each Option
outstanding hereunder shall terminate within a specified number of days after
notice to the Participant, and such Participant shall receive, with respect to
each Share subject to such Option, an amount equal to the excess of the Fair
Market Value of such Share immediately prior to the occurrence of such Change of
Control over the exercise price per share of such Option; such amount to be
payable in cash, in one or more kinds of property (including the property, if
any, payable in the transaction) or in a combination thereof, as the Committee,
in its discretion, shall determine.

6

--------------------------------------------------------------------------------


        6.11.  Employment Violation. Each Share Option Agreement evidencing an
Option granted hereunder shall include and be subject to the following terms:

        (a)  The terms of this Section 6.11 shall apply to the Option if the
Optionee is or shall become subject to an employment agreement with the Company.

        (b)  If the Optionee materially breaches his or her employment agreement
(it being understood that any breach of the post-termination obligations
contained therein shall be deemed to be material) for so long as the terms of
such employment agreement shall apply to the Optionee (each an "Employment
Violation"), the Company shall have the right to require (i) the termination and
cancellation of the unexercised portion of the Option, if any, whether vested or
unvested, and (ii) payment by the Optionee to the Company of the Recapture
Amount (as defined below). Such termination of unexercised Options and payment
of the Recapture Amount, as the case may be, shall be in addition to, and not in
lieu of, any other right or remedy available to the Company arising out of or in
connection with any such Employment Violation including, without limitation, the
right to terminate Optionee's employment if not already terminated, seek
injunctive relief and additional monetary damages.

(c)"Recapture Amount" shall mean the gross gain realized or unrealized by the
Optionee upon each exercise of his Option during the period beginning on the
date which is twelve (12) months prior to the date of the Optionee's Employment
Violation and ending on the date of computation (the "Look-back Period"), which
gain shall be calculated as the sum of:

        (i)    if the Optionee has exercised any portion of his Option during
the Look-back Period and sold any of the Shares acquired on exercise thereafter,
an amount equal to the product of (x) the sales price per Share sold minus the
exercise price per Share times (y) the number of Shares as to which the Option
was exercised and which were sold at such sales price; plus

        (ii)  if the Optionee has exercised any portion of his Option during the
Look-back Period and not sold any of the Shares acquired on exercise thereafter,
with respect to each of such Shares an amount equal to the product of (x) the
greatest of the following: (1) the Fair Market Value per Share on the date of
exercise, (2) the arithmetic average of the per Share closing sales prices as
reported on NASDAQ for the thirty (30) trading day period ending on the trading
day immediately preceding the date of the Company's written notice of its
exercise of its rights under this clause (h), or (3) the arithmetic average of
the per Share closing sales prices as reported on NASDAQ for the thirty
(30) trading day period ending on the trading day immediately preceding the date
of computation, minus the exercise price per Share times (y) the number of
Shares as to which this Option was exercised and which were not sold;

provided, however, in lieu of payment by the Optionee to the Company of the
Recapture Amount determined pursuant to subclause (ii) above, the Optionee, in
his or her discretion, may tender to the Company the Shares acquired upon
exercise of this Option during the Look-back Period and the Optionee shall not
be entitled to receive any consideration from the Company in exchange therefor.

        With respect to any other Awards granted hereunder, the terms of any
Restricted Share Agreement, or any other document evidencing an Award under the
Plan, may include comparable provisions to those set forth in this Section 6.11.

        6.12.  Other Provisions. (a) The Committee may require each Participant
purchasing Shares pursuant to an Award under the Plan to represent to and agree
with the Company in writing that such Participant is acquiring the Shares
without a view to distribution thereof. The certificates for such Shares may
include any legend which the Committee deems appropriate to reflect any
restrictions on transfer.

7

--------------------------------------------------------------------------------


        (b)  All certificates for Shares delivered under the Plan pursuant to
any Award shall be subject to such share-transfer orders and other restrictions
as the Committee may deem advisable under the rules, regulations, and other
restrictions of the Securities and Exchange Commission, any stock exchange upon
which the Shares are then listed, and any applicable Federal or state securities
law, and the Committee may cause a legend or legends to be put on any such
certificates to make appropriate reference to such restrictions.

        (c)  Awards granted under the Plan may, in the discretion of the
Committee, be granted either alone or in addition to, in tandem with, or in
substitution for, any other Awards granted under the Plan. If Awards are granted
in substitution for other Awards, the Committee shall require the surrender of
such other Awards in consideration for the grant of the new Awards. Awards
granted in addition to or in tandem with other Awards may be granted either at
the same time as or at a different time from the grant of such other Awards.

        (d)  Nothing contained in this Plan shall prevent the Board of Directors
from adopting other or additional compensation arrangements, subject to
shareholder approval if such approval is required; and such arrangements may be
either generally applicable or applicable only in specific cases.

        (e)  A Participant shall have no right as a shareholder until he or she
becomes the holder of record.

        (f)    The Company will provide to its shareholders, at least annually,
reports containing financial statements and management's discussion and analysis
of financial conditions and results of operations.

        6.13.  Terms of Option Grant. Notwithstanding anything in Section 6.4,
6.5, 6.6, 6.7, 6.10 and 6.11 to the contrary, the Committee may grant an Option
under such terms and conditions as may be provided in the Share Option Agreement
given to the Optionee and the Committee has the discretion to modify the terms
and conditions of an Option after grant as long as the rights of the Optionee
are not impaired unless the Optionee otherwise consents, provided, however, that
in no instance may the exercise price of the Option be reduced after the date of
grant (except in connection with adjustments pursuant to Section 6.9 hereof).

ARTICLE 7.
MISCELLANEOUS

        7.1.  Tax Withholding. The Company shall have the right to make all
payments or distributions pursuant to the Plan to an Optionee or Participant (or
a Permitted Assignee thereof) net of any applicable Federal, State and local
taxes required to be paid as a result of the grant of any Award, exercise of an
Option or any other event occurring pursuant to this Plan. The Company or any
subsidiary or affiliate thereof shall have the right to withhold from wages or
other amounts otherwise payable to such Optionee or Participant (or a Permitted
Assignee thereof) such withholding taxes as may be required by law, or to
otherwise require the Optionee or Participant (or a Permitted Assignee thereof)
to pay such withholding taxes. If the Optionee or Participant (or a Permitted
Assignee thereof) shall fail to make such tax payments as are required, the
Company or its subsidiaries or affiliates shall, to the extent permitted by law,
have the right to deduct any such taxes from any payment of any kind otherwise
due to such Optionee or Participant or to take such other action as may be
necessary to satisfy such withholding obligations. In satisfaction of the
requirement to pay withholding taxes, the Optionee or Participant (or Permitted
Assignee) may make a written election, which may be accepted or rejected in the
discretion of the Committee, to have withheld a portion of the Shares then
issuable to the Optionee (or Permitted Assignee) pursuant to the Plan having an
aggregate Fair Market Value equal to the withholding taxes.

8

--------------------------------------------------------------------------------

        7.2.  Right of Discharge Reserved. Nothing in the Plan nor the grant of
an Award hereunder shall confer upon any employee or other individual the right
to continue in the employment or service of the Company or any subsidiary or
affiliate of the Company or affect any right that the Company or any subsidiary
or affiliate of the Company may have to terminate the employment or service of
(or to demote or to exclude from future Options under the Plan) any such
employee or other individual at any time for any reason. Except as specifically
provided by the Committee, the Company shall not be liable for the loss of
existing or potential profit with respect to an Award in the event of
termination of an employment or other relationship even if the termination is in
violation of an obligation of the Company or any subsidiary or affiliate of the
Company to the studio employee.

        7.3.  Nature of Payments. All Awards made pursuant to the Plan are in
consideration of services performed or to be performed for the Company or any
subsidiary or affiliate of the Company. Any income or gain realized pursuant to
Awards under the Plan constitutes a special incentive payment to the Optionee or
Participant and shall not be taken into account, to the extent permissible under
applicable law, as compensation for purposes of any of the employee benefit
plans of the Company or any subsidiary or affiliate of the Company except as may
be determined by the Committee or by the Directors or directors of the
applicable subsidiary or affiliate of the Company.

        7.4.  Unfunded Status of the Plan. The Plan is intended to constitute an
"unfunded" plan for incentive and deferred compensation. With respect to any
payments not yet made to a Participant or Optionee by the Company, nothing
contained herein shall give any such Participant or Optionee any rights that are
greater than those of a general creditor of the Company. In its sole discretion,
the Committee may authorize the creation of trusts or other arrangements to meet
the obligations created under the Plan to deliver the Shares or payments in lieu
of or with respect to Awards hereunder; provided, however, that the existence of
such trusts or other arrangements is consistent with the unfunded status of the
Plan.

        7.5.  Severability. If any provision of the Plan shall be held unlawful
or otherwise invalid or unenforceable in whole or in part, such unlawfulness,
invalidity or unenforceability shall not affect any other provision of the Plan
or part thereof, each of which remain in full force and effect. If the making of
any payment or the provision of any other benefit required under the Plan shall
be held unlawful or otherwise invalid or unenforceable, such unlawfulness,
invalidity or unenforceability shall not prevent any other payment or benefit
from being made or provided under the Plan, and if the making of any payment in
full or the provision of any other benefit required under the Plan in full would
be unlawful or otherwise invalid or unenforceable, then such unlawfulness,
invalidity or unenforceability shall not prevent such payment or benefit from
being made or provided in part, to the extent that it would not be unlawful,
invalid or unenforceable, and the maximum payment or benefit that would not be
unlawful, invalid or unenforceable shall be made or provided under the Plan.

        7.6.  Gender and Number. In order to shorten and to improve the
understandability of the Plan document by eliminating the repeated usage of such
phrases as "his or her" and any masculine terminology herein shall also include
the feminine, and the definition of any term herein in the singular shall also
include the plural except when otherwise indicated by the context.

        7.7.  Governing Law. The Plan and all determinations made and actions
taken thereunder, to the extent not otherwise governed by the Code or the laws
of the United States, shall be governed by the laws of the State of Delaware and
construed accordingly.

        7.8.  Effective Date of Plan; Termination of Plan. The Plan shall be
effective on the date of the approval of the Plan by the Board of Directors.
Awards may be granted under the Plan at any time and from time to time prior to
December 18, 2012, on which date the Plan will expire except as to Awards
outstanding under the Plan. Such outstanding Awards shall remain in effect until
they have been exercised or terminated, or have expired.

9

--------------------------------------------------------------------------------


        7.9.  Captions. The captions in this Plan are for convenience of
reference only, and are not intended to narrow, limit or affect the substance or
interpretation of the provisions contained herein.

        7.10.  Dissolution or Liquidation. In the event of the proposed
dissolution or liquidation of the Company, the Committee shall notify each
Optionee and Participant as soon as practicable prior to the effective date of
such proposed transaction. The Committee in its sole discretion may permit an
Optionee to exercise an Option until ten days prior to such transaction with
respect to all vested and exercisable Shares covered thereby and with respect to
such number of unvested Shares as the Committee shall determine. In addition,
the Committee may provide that any forfeiture provision or Company repurchase
option applicable to any Restricted Share Award shall lapse as to such number of
Shares as the Committee shall determine, contingent upon the occurrence of the
proposed dissolution or liquidation at the time and in the manner contemplated.
To the extent an Option has not been previously exercised, the Option shall
terminate automatically immediately prior to the consummation of the proposed
action. To the extent a forfeiture provision applicable to a Restricted Share
Award has not been waived by the Committee, the related Restricted Share Award
shall be forfeited automatically immediately prior to the consummation of the
proposed action.

        7.11.  Successors and Assigns. This Plan shall be binding upon and inure
to the benefit of the respective successors and permitted assigns of the
Company, Optionees and Participants.

10

--------------------------------------------------------------------------------


STOCK OPTION AGREEMENT
(Non-Transferable)


Stock Option #               For            Shares

Issued Pursuant to the
2002 Studio Employee Retention Incentive Plan of
ACTIVISION, INC.

        THIS CERTIFIES that on                        (the "Issuance
Date")                        (the "Holder") was granted an option (the
"Option") to purchase at the option price of $            per share, all or any
part of                        fully paid and non-assessable shares ("Shares")
of common stock, par value $.000001 per share, of ACTIVISION, INC., a Delaware
corporation (the "Company"), upon and subject to the following terms and
conditions:

        a.    Terms of the Plan.    The Option is granted pursuant to, and is
subject to the terms and conditions of, the Company's 2002 Studio Employee
Retention Incentive Plan (the "Plan"), the terms, conditions and definitions of
which are hereby incorporated herein as though set forth at length, and the
receipt of a copy of which the Holder hereby acknowledges by his signature
below. Capitalized terms used herein shall have the meanings set forth in the
Plan, unless otherwise defined herein.

        b.    Expiration.    This Option shall expire on [            ] unless
extended or earlier terminated in accordance herewith.

        c.    Exercise.    This Option may be exercised or surrendered during
the Holder's lifetime only by the Holder or his/her guardian or legal
representative. THIS OPTION SHALL NOT BE TRANSFERABLE BY THE HOLDER OTHERWISE
THAN BY WILL OR BY THE LAWS OF DESCENT AND DISTRIBUTION, SUBJECT TO THE TERMS
AND CONDITIONS OF THE PLAN.

        This Option shall vest and be exercisable as follows:

Vesting Date


--------------------------------------------------------------------------------

  Shares Vested at Vesting Date

--------------------------------------------------------------------------------

  Cumulative Shares
Vested at Vesting Date

--------------------------------------------------------------------------------


[vesting schedule]          

--------------------------------------------------------------------------------

        This Option shall be exercised by the Holder (or by her executors,
administrators, guardian or legal representative) as to all or part of the
Shares, by the giving of written notice of exercise to the Company, specifying
the number of Shares to be purchased, accompanied by payment of the full
purchase price for the Shares being purchased. Full payment of such purchase
price shall be made at the time of exercise and shall be made (i) in cash or by
certified check or bank check or wire transfer of immediately available funds,
(ii) with the consent of the Company, by tendering previously acquired Shares
(valued at its Fair Market Value (as defined in the Plan), as determined by the
Company as of the date of tender), or (iii) with the consent of the Company, a
combination of (i) and (ii). Such notice of exercise, accompanied by such
payment, shall be delivered to the Company at its principal business office or
such other office as the Company may from time to time direct, and shall be in
such form, containing such further provisions as the Company may from time to
time prescribe. In no event may this Option be exercised for a fraction of a
Share. The Company shall effect the transfer of Shares purchased pursuant to an
Option as soon as practicable, and, within a reasonable time thereafter, such
transfer shall be evidenced on the books of the Company. No person exercising
this Option shall have any of the rights of a holder of Shares subject to this
Option until certificates for such Shares shall have been issued following the
exercise of such Option. No adjustment shall be made for cash dividends or other
rights for which the record date is prior to the date of such issuance.

        (d)    Termination of Employment.    In the event of the termination of
employment or separation from service of the Holder for any reason (other than
death or disability as provided below), this Option, to the extent not
previously exercised or expired, shall be deemed cancelled and terminated on the
day of such termination or separation, unless the Company decides, in its sole
discretion, to extend the term of this Option, subject to the terms of the Plan.

        (e)    Death.    In the event the Holder dies while employed by the
Company or any of its subsidiaries or affiliates, or during his term as a
Director of the Company or any of its subsidiaries or affiliates, as the case
may be, this Option, to the extent not previously expired or exercised, shall,
to the extent exercisable on the date of death, be exercisable by the estate of
the Holder or by any person who acquired this Option by bequest or inheritance,
at any time within one year after the death of the Holder, provided, however,
that if the term of such Option would expire by its terms within six months
after the Optionee's death, the term of such Option shall be extended until six
months after the Optionee's death, provided further, however, that in no
instance may the term of the Option, as so extended, exceed the maximum term
established pursuant to Sections 6.1 of the Plan.

        (f)    Disability.    In the event of the termination of employment of
the Holder or the separation from service of the Holder due to total disability,
the Holder, or her guardian or legal representative, shall have the unqualified
right to exercise any portion of this Option which has not been previously
exercised or expired and which the Holder was eligible to exercise as of the
first date of total disability (as determined by the Company), at any time
within one year after such termination or separation, provided, however, that if
the term of such Option would expire by its terms within six months after such
termination or separation, the term of such Option shall be extended until six
months after such termination or separation, provided further, however, that in
no instance may the term of the Option, as so extended, exceed the maximum term
established pursuant to Section 6.1 of the Plan. The term "total disability"
shall, for purposes of this Share Option Agreement, be defined in the same
manner as such term is defined in Section 22(e)(3) of the Internal Revenue Code
of 1986, as amended.

        [(g)    Change of Control.    If the Holder is an active employee of the
Company or any of its subsidiaries at the time there occurs a "Change of
Control" of the Company (as defined below) and the Holder's employment is
terminated by the Company or any of its subsidiaries other than for Cause (as
defined below) within twelve (12) months following such Change of Control, or
such longer period as the Committee may determine, the portion, if any, of this
Option with respect to which the right to

2

--------------------------------------------------------------------------------


exercise has not yet accrued, shall immediately vest and be exercisable in full,
effective upon such termination, for a period of 30 days thereafter, or such
longer period as the Committee may determine. For purposes of this Option, a
"Change of Control" of the Company shall be deemed to occur if:

        (i)    there shall have occurred a Change of Control of a nature that
would be required to be reported in response to Item 6(e) of Schedule 14A of
Regulation 14A promulgated under the Securities Exchange Act of 1934, as amended
(the "Exchange Act"), as in effect on the date hereof, whether or not the
Company is then subject to such reporting requirement, provided, however, that
there shall not be deemed to be a Change of Control of the Company if
immediately prior to the occurrence of what would otherwise be a Change of
Control of the Company (a) the Holder is the other party to the transaction (a
"Control Event") that would otherwise result in a Change of Control of the
Company or (b) the Holder is an executive officer, trustee, director or more
than 5% equity holder of the other party to the Control Event or of any entity,
directly or indirectly, controlling such other party;

        (ii)  the Company merges or consolidates with, or sells all or
substantially all of its assets to, another company (each, a "Transaction"),
provided, however, that a Transaction shall not be deemed to result in a Change
of Control of the Company if (a) immediately prior thereto the circumstances in
(i)(a) or (i)(b) above exist, or (b) (1) the shareholders of the Company,
immediately before such Transaction own, directly or indirectly, immediately
following such Transaction in excess of fifty percent (50%) of the combined
voting power of the outstanding voting securities of the corporation or other
entity resulting from such Transaction (the "Surviving Corporation") in
substantially the same proportion as their ownership of the voting securities of
the Company immediately before such Transaction and (2) the individuals who were
members of the Company's Board of Directors immediately prior to the execution
of the agreement providing for such Transaction constitute at least a majority
of the members of the board of directors or the board of trustees, as the case
may be, of the Surviving Corporation, or of a corporation or other entity
beneficially directly or indirectly owning a majority of the outstanding voting
securities of the Surviving Corporation; or

        (iii)  the Company acquires assets of another company or a subsidiary of
the Company merges or consolidates with another company (each, an "Other
Transaction") and (a) the shareholders of the Company, immediately before such
Other Transaction own, directly or indirectly, immediately following such Other
Transaction 50% or less of the combined voting power of the outstanding voting
securities of the corporation or other entity resulting from such Other
Transaction (the "Other Surviving Corporation") in substantially the same
proportion as their ownership of the voting securities of the Company
immediately before such Other Transaction or (b) the individuals who were
members of the Company's Board of Directors immediately prior to the execution
of the agreement providing for such Other Transaction constitute less than a
majority of the members of the board of directors or the board of trustees, as
the case may be, of the Other Surviving Corporation, or of a corporation or
other entity beneficially directly or indirectly owning a majority of the
outstanding voting securities of the Other Surviving Corporation, provided,
however, that an Other Transaction shall not be deemed to result in a Change of
Control of the Company if immediately prior thereto the circumstances in (i)(a)
or (i)(b) above exist.

        For purposes of this clause (g), "Cause" shall mean (unless a different
definition is used in the Holder's written employment agreement with the
Company, if any, in which case such different definition shall apply to the
Holder) any of the following:

        (i)    material breach by the Holder of his or her employment agreement,
if any, or material failure by the Holder to perform his or her duties (other
than as a result of incapacity due to physical or mental illness) during his or
her employment with the Company after written notice of

3

--------------------------------------------------------------------------------

such breach or failure and the Holder failed to cure such breach or failure to
the Company's reasonable satisfaction within five (5) days after receiving such
written notice;

        (ii)  material breach by the Holder of his or her Employee Proprietary
Information Agreement or other similar arrangement entered into by the Holder in
connection with his or her employment by the Company; or

        (iii)  any act of fraud, misappropriation, misuse, embezzlement or any
other material act of dishonesty in respect of the Company or its funds,
properties, assets or other employees.]

        (h)    Employment Violation.    In consideration of the granting and by
acceptance of this Option, the Holder hereby agrees that the terms of this
clause (h) shall apply to the Option. The Holder acknowledges and agrees that
each exercise of this Option and each written notice of exercise delivered to
the Company and executed by the Holder shall serve as a reaffirmation of and
continuing agreement by the Holder to comply with the terms contained in this
clause (h).

        The Company and the Holder acknowledge and agree that if the Holder
materially breaches his or her employment agreement (it being understood that
any breach of the post-termination obligations contained therein shall be deemed
to be material) for so long as the terms of such employment agreement shall
apply to the Holder (each an "Employment Violation"), the Company shall have the
right to require (i) the termination and cancellation of the unexercised portion
of this Option, if any, whether vested or unvested, and (ii) payment by the
Holder to the Company of the Recapture Amount (as defined below). The Company
and the Holder further agree that such termination of unexercised Options and
payment of the Recapture Amount, as the case may be, shall be in addition to,
and not in lieu of, any other right or remedy available to the Company arising
out of or in connection with any such Employment Violation including, without
limitation, the right to terminate the Holder's employment if not already
terminated, seek injunctive relief and additional monetary damages.

        For purposes of this clause (h), the "Recapture Amount" shall mean the
gross gain realized or unrealized by the Holder upon each exercise of this
Option during the period beginning on the date which is twelve (12) months prior
to the date of the Holder's Employment Violation and ending on the date of
computation (the "Look-back Period"), which gain shall be calculated as the sum
of:

        (i)    if the Holder has exercised any portion of this Option during the
Look-back Period and sold any of the Shares acquired on exercise thereafter, an
amount equal to the product of (x) the sales price per Share sold minus the
exercise price per Share times (y) the number of Shares as to which this Option
was exercised and which were sold at such sales price; plus

        (ii)  if the Holder has exercised any portion of this Option during the
Look-back Period and not sold any of the Shares acquired on exercise thereafter,
with respect to each of such Shares an amount equal to the product of (x) the
greatest of the following: (1) the Fair Market Value per Share on the date of
exercise, (2) the arithmetic average of the per Share closing sales prices as
reported on NASDAQ for the thirty (30) trading day period ending on the trading
day immediately preceding the date of the Company's written notice of its
exercise of its rights under this clause (h), or (3) the arithmetic average of
the per Share closing sales prices as reported on NASDAQ for the thirty
(30) trading day period ending on the trading day immediately preceding the date
of computation, minus the exercise price per Share times (y) the number of
Shares as to which this Option was exercised and which were not sold;

provided, however, in lieu of payment by the Holder to the Company of the
Recapture Amount determined pursuant to subclause (ii) above, the Holder, in his
or her discretion, may tender to the Company the Shares acquired upon exercise
of this Option during the Look-back Period and the Optionee shall not be
entitled to receive any consideration from the Company in exchange therefor.

4

--------------------------------------------------------------------------------

        (i)    Adjustments.    In the event that the Company shall determine
that any dividend or other distribution (whether in the form of cash, shares of
common stock of the Company, other securities, or other property),
recapitalization, stock split, reverse stock split, reorganization, merger,
consolidation, split-up, spin-off, combination, repurchase, or exchange of
shares of common stock of the Company or other securities, the issuance of
warrants or other rights to purchase shares of common stock of the Company, or
other securities, or other similar corporate transaction or event affects the
Shares, such that an adjustment is determined by the Company to be appropriate
in order to prevent dilution or enlargement of the benefits or potential
benefits intended to be made available to the Holder, then the Company shall, in
such manner as the Company may deem equitable, adjust any or all of (i) the
number and type of shares of common stock of the Company subject to this Option,
and (ii) the grant or exercise price with respect to this Option, or, if deemed
appropriate, make provision for a cash payment to the Holder.

        (j)    Delivery of Share Certificates.    Within a reasonable time after
the exercise of this Option, the Company shall cause to be delivered to the
person entitled thereto a certificate for the Shares purchased pursuant to the
exercise of this Option. If this Option shall have been exercised with respect
to less than all of the Shares subject to this Option, the Company shall also
cause to be delivered to the person entitled thereto a new Stock Option
Agreement in replacement of this Stock Option Agreement if surrendered at the
time of the exercise of this Option, indicating the number of Shares with
respect to which this Option remains available for exercise, or the Company
shall make a notation in its books and records to reflect the partial exercise
of this Option.

        (k)    Withholding.    In the event that the Holder elects to exercise
this Option or any part thereof, and if the Company or any subsidiary or
affiliate of the Company shall be required to withhold any amounts by reasons of
any federal, state or local tax laws, rules or regulations in respect of the
issuance of Shares to the Holder pursuant to this Option, the Company or such
subsidiary or affiliate shall be entitled to deduct and withhold such amounts
from any payments to be made to the Holder. In any event, the Holder shall make
available to the Company or such subsidiary or affiliate, promptly when
requested by the Company or such subsidiary or affiliate, sufficient funds to
meet the requirements of such withholding; and the Company or such subsidiary or
affiliate shall be entitled to take and authorize such steps as it may deem
advisable in order to have such funds available to the Company or such
subsidiary or affiliate out of any funds or property due or to become due to the
Holder.

        (l)    Reservation of Shares.    The Company hereby agrees that at all
times there shall be reserved for issuance and/or delivery upon exercise of this
Option such number of Shares as shall be required for issuance or delivery upon
exercise hereof.

        (m)    Rights of Holder.    Nothing contained herein shall be construed
to confer upon the Holder any right to be continued in the employ of the Company
and/or any subsidiary or affiliate of the Company or derogate from any right of
the Company and/or any subsidiary or affiliate of the Company to retire, request
the resignation of, or discharge the Holder at any time, with or without cause.
The Holder shall not, by virtue hereof, be entitled to any rights of a
shareholder in the Company, either at law or in equity, and the rights of the
Holder are limited to those expressed herein and are not enforceable against the
Company except to the extent set forth herein.

        (n)    Exclusion from Pension Computations.    By acceptance of the
grant of this Option, the Holder hereby agrees that any income realized upon the
receipt or exercise hereof, or upon the disposition of the Shares received upon
its exercise, is special incentive compensations and, to the extent permissible
under applicable law, shall not be taken into account as "wages", "salary" or
"compensation" in determining the amount of any payment under any pension,
retirement, incentive, profit sharing, bonus or deferred compensation plan of
the Company or any of its subsidiaries or affiliates.

5

--------------------------------------------------------------------------------


        (o)    Registration; Legend.    The Company may postpone the issuance
and delivery of Shares upon any exercise of this Option until (a) the admission
of such Shares to listing on any stock exchange or exchanges on which Shares of
the Company of the same class are then listed and (b) the completion of such
registration or other qualification of such Shares under any state or federal
law, rule or regulation as the Company shall determine to be necessary or
advisable. The Holder shall make such representations and furnish such
information as may, in the opinion of counsel for the Company, be appropriate to
permit the Company, in light of the then existence or non-existence with respect
to such Shares of an effective Registration Statement under the Securities Act
of 1933, as amended, to issue the Shares in compliance with the provisions of
that or any comparable act.

        The Company may cause the following or a similar legend to be set forth
on each certificate representing Shares or any other security issued or issuable
upon exercise of this Option unless counsel for the Company is of the opinion as
to any such certificate that such legend is unnecessary:

THE SECURITIES REPRESENTED BY THIS CERTIFICATE MAY NOT BE OFFERED FOR SALE, SOLD
OR OTHERWISE TRANSFERRED EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT
UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE "ACT"), OR PURSUANT TO AN
EXEMPTION FROM REGISTRATION UNDER THE ACT, THE AVAILABILITY OF WHICH IS
ESTABLISHED BY AN OPINION FROM COUNSEL TO THE COMPANY.

        (p)    Amendment.    The Company may at any time or from time to time
amend the terms of the Plan, and may, with the consent of the Holder, at any
time or from time to time amend the terms and conditions of this Option,
provided, however, that in no instance may the exercise price of this Option be
reduced after the date of grant (except in connection with adjustments pursuant
to Section 6.9 of the Plan).

        (q)    Notices.    Any notice which either party hereto may be required
or permitted to give to the other shall be in writing, and may be delivered
personally or by mail, postage prepaid, or overnight courier, addressed as
follows: if to the Company, at its office at 3100 Ocean Park Boulevard, Santa
Monica, California 90405, Attn: General Counsel, or at such other address as the
Company by notice to the Holder may designate in writing from time to time; and
if to the Holder, at the address shown below her signature on this Stock Option
Agreement, or at such other address as the Holder by notice to the Company may
designate in writing from time to time. Notices shall be effective upon receipt.

        (r)    Interpretation.    A determination of the Committee as to any
questions which may arise with respect to the interpretation of the provisions
of this Option and of the Plan shall be final and binding. The Committee may
authorize and establish such rules, regulations and revisions thereof as it may
deem advisable.

6

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the parties have executed this Stock Option
Agreement as of the date set forth above.

    ACTIVISION, INC.
 
 
 
 
      By:          

--------------------------------------------------------------------------------

      Name:         Title:                 Date:          

--------------------------------------------------------------------------------

    Attest:          

--------------------------------------------------------------------------------


 
 
 
 
  ACCEPTED:        
 
 
 
 
 


--------------------------------------------------------------------------------

Option Holder
 
 
 
 
 
 
 
 
 


--------------------------------------------------------------------------------

Address
 
 
 
 
 
 
 
 
 


--------------------------------------------------------------------------------

City                        State                         Zip Code
 
 
 
 
 
 
 
 
 


--------------------------------------------------------------------------------

Social Security Number
 
 
 
 

7

--------------------------------------------------------------------------------



QuickLinks


ACTIVISION, INC. 2002 STUDIO EMPLOYEE RETENTION INCENTIVE PLAN
STOCK OPTION AGREEMENT
